--------------------------------------------------------------------------------


EXHIBIT 10(y)
June 16, 2006
 
 
Richard Gunst
411 Ruby Street
Clarendon Hills, IL 60514


Dear Rick,


I am very pleased to offer you the opportunity to serve as Chief Financial
Officer of DeVry Inc. You have impressed everyone you’ve met, and we have the
utmost confidence in your abilities.


Subject to the specific provisions of the DeVry Inc. compensation policy, the
key components of your compensation package are as follows:



 
1.
A base salary of $275,000, to be earned and paid in monthly installments less
applicable deductions and withholdings. Your salary will be reviewed annually,
based upon a written performance appraisal.




 
2.
Eligibility for a performance bonus with a first year potential of 50% of your
base salary. You and I will discuss the specifics and together establish your
performance objectives.




 
3.
Options for 35,000 shares of DeVry stock awarded as of the day you start with
DeVry, subject to the policies of DeVry’s written incentive plans and approval
by the compensation committee of DeVry’s Board. Additional grants may be made
available to you annually, based upon your performance, subject to the terms and
conditions of the applicable DeVry incentive plans. I would anticipate that
annual grants could be in the range of 25,000 shares, based on performance. You
have asked about vesting of stock options in the event of a change in control. I
have enclosed a memo from our general counsel discussing this for your review.




 
4.
An automobile may be leased under the guidelines of the DeVry Inc. Executive
Automobile Program. In addition, you will be reimbursed for the cost of fuel and
the maintenance of the vehicle.




 
5.
A benefits program which includes excellent health coverage, a 401(K) retirement
and profit sharing plan, which can add an additional 4% to your gross earnings,
a newly introduced Employee Stock Purchase Plan, which will permit you to
acquire DeVry stock 5% below market price pursuant to the limits of this
registered plan, and an opportunity to participate in the DeVry Management
Deferred Compensation Plan. Also, you will be enrolled in the Executive Health
Program (“Execucare”) at no cost to you. Jack Calabro will discuss the details
with you during your orientation.


--------------------------------------------------------------------------------




 
6.
Notwithstanding the existing policy, you will receive four (4) weeks of vacation
annually, to be scheduled in advance with the approval of the CEO.




 
7.
While we expect a lengthy, mutually satisfactory relationship it is appropriate
to clarify (i) that your employment is at will and may be terminated by you or
us at any time; and, (ii) the terms of severance should we separate. If your
employment is terminated by DeVry other than in the event of your death or
disability or for cause, you will receive, upon execution of an appropriate
release, continuation of your base salary exclusive of any bonus or benefits for
one (1) year past the date of termination of employment, paid in monthly
installments, less applicable deductions for tax and other withholdings. In this
regard, “for cause” shall generally mean: (a) the willful disregard of a
published company policy if such violation continues after written notice to
you; (b) the willful and continued failure by you to substantially and
satisfactorily perform your duties after a written demand for performance is
delivered to you; and, (c) willfully engaging in conduct which is demonstrably
and materially injurious to the company’s interests, assets, business,
reputation or otherwise.



We very much look forward to welcoming you to DeVry and to working closely with
you as we pursue many exciting opportunities. We know that you can make a
significant contribution to DeVry’s success by providing vision and leadership
as we move toward becoming the leader in proprietary education.




Sincerely,




/s/ Daniel Hamburger
 
Daniel Hamburger
 
President and COO
 


Cc:
Ron Taylor

Norm Levine
Jack Calabro




Agreed and accepted effective as of the 24th day of July, 2006.




/s/ Richard Gunst
 
Richard Gunst
 

 
 

--------------------------------------------------------------------------------